COURT OF APPEALS FOR THE
                            FIRST DISTRICT OF TEXAS AT HOUSTON

                                              ORDER

Appellate case name:      David Scott Lindsey v. The State of Texas

Appellate case number:    01-13-01008-CR

Trial court case number: 1281488

Trial court:              209th District Court of Harris County

        On October 9, 2014, this case was abated and remanded to the trial court to determine
whether appellant wished to prosecute the appeal and, if so, whether or not appellant’s retained
counsel, Jon P. Thomas, has abandoned the appeal. The trial court held a hearing on our
abatement order on December 17, 2014. The reporter’s record of the abatement hearing indicates
that appellant stated on the record in open court that he no longer wishes to prosecute this appeal.
Based on appellant’s statements, the trial court found that appellant no longer desires to
prosecute the appeal.

        Accordingly, we REINSTATE this case on the Court’s active docket. The case will be set
for submission and considered without briefs. See TEX. R. APP. P. 38.8(b)(4) (“If the trial court
has found that the appellant no longer desires to prosecute the appeal . . . the appellate court may
consider the appeal without briefs, as justice may require.” ); see also Ayala v. State, No. 01-13-
00393-CR, 2015 WL 161788, at *1 (Tex. App.—Houston [1st Dist.] Jan. 13, 2015, no pet. h.);
Compian v. State, No. 01-08-00034-CR, 2010 WL 3220644, at *2 (Tex. App.—Houston [1st
Dist.] Aug. 12, 2010, no pet.).

       It is so ORDERED.

Judge’s signature: /s/ Michael Massengale
                    Acting individually       Acting for the Court


Date: February 24, 2015